Reasons for Allowance
Claims 1, 3-11, 13-22 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 11 recite the limitations, “a first laser ablation line between: the first floating ITO island and a third floating ITO island of the first transparent electrode, wherein the third floating ITO island is most proximate to the first floating ITO island”. Examiner conducted search to find these limitations but could not find them. The following are most relevant prior arts. 
Yamazaki et al (PGPUB 2013/0168138 A1) and Kira et al (PGPUB 2019/0346973 A1) – Yamazaki and Kira teach the method of using laser ablation for manufacturing the capacitive touch device. Further, Yamazaki specifically teaches the dummy electrode patterns that read on the limitations of claims 1 and 11. However, both prior arts do not specifically teach the ablation lines in relation to the floating ITO or dummy electrode patterns.
Aside from above Yamazaki and Kira prior arts, Examiner has found following prior arts to be relevant to Applicant’s claimed invention. However, none of the prior arts teach the limitations regarding laser ablation lines as claimed in claims 1 and 11.
Kira et al (PGPUB 2019/0346973 A1)
Park (PGPUB 2019/0258338 A1)
Kent et al (PGPUB 2018/0024665 A1)
Yamazaki et al (PGPUB 2013/0168138 A1)
Anno (PGPUB 2009/0322704 A1)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.